FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-2487
                  _____________________________

THOMAS JOHN POPE,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

                           June 8, 2018


WINSOR, J.

     In 2012, the Florida Legislature found it was “in the public
interest to encourage a person who is aware of or present during
another individual’s drug overdose to seek medical assistance for
that individual.” Ch. 2012-36, Laws of Fla. The Legislature
therefore enacted the “911 Good Samaritan Act,” which provides
that anyone “acting in good faith who seeks medical assistance for
an individual experiencing a drug-related overdose” is immune
from prosecution for drug possession if the evidence “was obtained
as a result of the person’s seeking medical assistance.” § 893.21(1),
Fla. Stat. (2016). The issue in this case is whether that statutory
immunity reaches Thomas Pope, who sought medical help for a
young woman overdosing on heroin.
     Many facts are disputed, but the pertinent ones are not.
Because neither side asks us to disturb the trial court’s factual
findings, our obligation is to apply the law to those findings, which
means our review is de novo. See Cuervo v. State, 967 So. 2d 155,
160 (Fla. 2007).

    In December 2016, Thomas Pope and two friends were doing
heroin together at Pope’s home. One of the friends, a young woman
named Ashley, overdosed and stopped breathing. Pope
immediately got on the phone with 911, providing his address and
seeking help. He answered the 911 operator’s questions regarding
Ashley’s condition, and he followed the operator’s instructions to
monitor her breathing and tilt her head to open her airway.
Emergency responders quickly arrived, recognized symptoms
consistent with a heroin overdose, and successfully administered a
medication to counteract the effects. Ashley survived.

    Despite some admirable efforts to save his friend, Pope’s
conduct was far from exemplary. At some point after the 911 call
but before responders arrived, Pope moved Ashley to the front
porch, leaving her briefly unattended. He tried to hide the heroin
and rearranged things inside the home. When emergency
responders arrived, he initially refused to answer the door, and
when he finally did, he did nothing to help them help his friend.
He denied knowing Ashley, saying he had no idea where she came
from or what she had taken. He was belligerent, somewhat
aggressive, and entirely uncooperative.

    The State charged Pope with possession of heroin and
marijuana, both of which were found inside the home. Pope moved
to dismiss under the 911 Good Samaritan Act, arguing that
because authorities found the drugs only because of his seeking
medical treatment in good faith, he could not be prosecuted. The
court held an evidentiary hearing and denied the motion. The court
found the whole episode was a “fluid situation” that involved some
good faith and some bad faith. It explained that although Pope may
have acted initially in good faith when seeking medical assistance,
he was later not acting in good faith when he was “making things
more difficult” for the responders.

    After the court denied Pope’s motion, he pleaded guilty,
specifically reserving the right to appeal the denial of his
                                 2
dispositive motion. See Fla. R. App. P. 9.140(b)(2)(A)(i). The court
imposed a fifteen-month sentence, and Pope now appeals the order
denying immunity.

     It is undisputed that Pope contacted 911 for no reason other
than to “seek[]medical assistance for an individual experiencing a
drug-related overdose.” See § 893.21(1). And it is undisputed that
evidence of Pope’s drug possession “was obtained as a result of
[Pope’s] seeking medical assistance.” See id. The only issue on
appeal is whether Pope acted in good faith in seeking the
assistance. See id. (limiting immunity to “[a] person acting in good
faith who seeks medical assistance”) (emphasis added).

     Pope argues that by providing the 911 operator with Ashley’s
location and condition, and then following the operator’s
instructions in rendering medical aid, he met the statute’s “good
faith” requirement. The trial court’s contrary conclusion—and the
State’s argument on appeal—relate more to what Pope did after he
sought medical assistance. The State argues (correctly) that Pope
could have and should have done more. But the Legislature did not
condition immunity on doing more than seeking medical
assistance in good faith. The Legislature could have imposed more
conditions. Indeed, other legislatures have. See, e.g., W. Va. Code
§ 16-47-4 (2015) (limiting immunity to those who “[c]ooperate[]
with and provide[] any relevant information requested by
emergency medical assistance personnel or law-enforcement
officers needed to treat the [overdosing] person”); Cal. Health &
Safety Code § 11376.5 (West 2013) (limiting immunity to those
who do “not obstruct medical or law enforcement personnel”); Del.
Code. Ann. tit. 16, § 4769 (West 2013) (limiting immunity to those
who “provide[] all relevant medical information as to the cause of
the overdose . . . when a medical provider arrives”).

     Regardless of whether Pope should have behaved better, his
purpose in contacting 911 was to save his friend. That was a good-
faith purpose. Under a plain reading of the 911 Good Samaritan
Act, we conclude Pope was “[a] person acting in good faith who
[sought] medical assistance.” § 893.21(1). The Act therefore gave
him immunity from prosecution, so the trial court erred in denying
the motion to dismiss.

    REVERSED.
                                 3
MAKAR and WINOKUR, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Steven L. Seliger, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Steven E. Woods,
Assistant Attorney General, Tallahassee, for Appellee.




                              4